Name: Commission Regulation (EC) No 1562/96 of 30 July 1996 fixing the reduction coefficient for the determination of the quantity of bananas to be allocated to each operator in category C from the tariff quota 1996
 Type: Regulation
 Subject Matter: plant product;  European construction;  tariff policy;  economic analysis
 Date Published: nan

 3. 8 . 96 EN I Official Journal of the European Communities No L 193/17 COMMISSION REGULATION (EC) No 1562/96 of 30 July 1996 fixing the reduction coefficient for the determination of the quantity of bananas to be allocated to each operator in category C from the tariff quota 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), and in particular Article 4 (4) thereof, Whereas, pending the adaptation of the volume of the tariff quota as a result of the accession of Austria, Finland and Sweden , Commission Regulation (EC) No 2724/95 (*), for the purposes of implementation of Article 4 (4) of Regulation (EEC) No 1442/93 , provisionally fixes the reduction coefficient to be applied to the annual alloca ­ tion requested by each operator in category C, on the basis of a tariff quota volume of 2 200 000 tonnes for 1996; Whereas the volume of the tariff quota was fixed sub ­ sequently at 2 553 000 tonnes for 1996 by Commission Regulation (EC) No 1 559/96 (^ not including the addi ­ tional quantity of 72 440 tonnes laid down in Regulations (EC) No 127/96 0 and (EC) No 822/96 (8) as a result of tropical storms Iris, Luis and Marilyn; Whereas for calculating the aforementioned reduction coefficient, the total quantity allocated to operators who suffered the effects of tropical storms Iris , Luis and Marilyn should not be taken into account; whereas the coefficient should be determined on the basis of 2 553 000 tonnes; Whereas, for the sake of clarity, Regulation (EC) No 2724/95 should be repealed; Whereas the provisions of this Regulation must enter into force immediately, given the time limits laid down in Regulation (EEC) No 1442/93, HAS ADOPTED THIS REGULATION: Article 1 The quantity to be allocated to each operator in category C in respect of 1996 within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be calculated by applying to the quantity applied for by each operator, in accordance with Article 4 (4) of Regulation (EEC) No 1442/93 , a reduction coefficient of 0,000391 . Article 2 Regulation (EC) No 2724/95 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . R OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 142, 12. 6. 1993, p. 6. (*) OJ No L 181 , 20 . 7. 1996, p. 13 . Is) OJ No L 283, 25 . 11 . 1995, p. 13 . (6) See page 12 of this Official Journal . 0 OJ No L 20, 26. 1 . 1996, p. 17 . 8 OJ No L 111 , 4. 5. 1996, p. 7.